Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the Prior Art does not teach an output coupling configured to be coupled to a surgical tool; a first input coupling and a second input coupling each coupled to drive the output coupling through a transmission; 
a first motor having a drive coupling coupled to drive the first input coupling in accordance with a first motor input command; a second motor having a drive coupling coupled to drive the second input coupling in accordance with a second motor input command; and 
a controller to determine a position error based on a difference between i) a position input command and ii) a position feedback, wherein the position feedback is from the first input coupling and wherein the controller is to a) produce the first motor input command based on the position error and in accordance with a position control law, and b) produce the second motor input command based on the position error and in accordance with an impedance control law using a second velocity variable that is obtained from i) the position input command or ii) as feedback from one of the first input coupling, the second input coupling, or the output coupling.
With respect to claim 10, the Prior Art does not teach an output coupling configured to be coupled to a surgery tool; a first input coupling and a second input coupling each coupled to rotatably drive the output coupling at the same time through a transmission; 
a first motor subsystem having a first motor whose drive coupling is coupled to rotate the first input coupling, and a first motor driver circuit configured to manipulate power drawn by the first motor 
a controller configured to calculate a position error between i) a position input and ii) a position feedback, wherein the position feedback is from the first input coupling, the second input coupling or the output coupling, and wherein the controller is further configured to a) produce the first motor subsystem input in accordance with a position control law and based on providing the position error as input to a first compensator, and b) measure torque of the first motor subsystem and low pass filter the measured torque as input to a second compensator, to produce the second motor subsystem input.
With respect to claim 17, the Prior Art does not teach determining a position error based on a difference between i) a position input and ii) a position feedback, wherein the position feedback is from a first input coupling, a second input coupling or the output coupling of the actuator, wherein the first and second input couplings are coupled to simultaneously drive the output coupling, and wherein a first motor drives the first input coupling in accordance with a first motor input and a second motor drives the second input coupling in accordance with a second motor input; 
producing the first motor input in accordance with a position control law and based on providing the position error as input to a first compensator; and measuring torque of the first motor and low pass filtering the measured torque as input to a second compensator, to produce the second motor input.
	Claims 1-20 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395.  The examiner can normally be reached on Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICK D GLASS/Primary Examiner, Art Unit 2846